UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-5150


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRACIE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:04-cr-00848-PMD-4)


Submitted:   August 19, 2010                 Decided:   November 8, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


H.   Stanley   Feldman,  Assistant   Federal  Public   Defender,
Charleston, South Carolina, for Appellant. Michael Rhett DeHart,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tracie Lashaun Williams appeals the district court’s

judgment       revoking     her   probation          and    imposing             three       months’

imprisonment.         Williams’      attorney         filed       a    brief          pursuant       to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no    meritorious     grounds      for       appeal   but     raising            the        issue   of

whether    Williams’        sentence         was    unreasonable.                 Williams          was

informed of her right to file a pro se supplemental brief but

has not done so.             Because Williams has been discharged from

federal custody, because her sentence did not include a term of

supervised       release,     and      because        there           are        no     continuing

collateral consequences from the district court’s judgment on

revocation       of   probation,         Williams’         appeal           is    moot.             See

Spencer v. Kemna, 523 U.S. 1, 10 (1998).

               In accordance with Anders, we have reviewed the entire

record and found no meritorious issues for appeal.                                    We therefore

dismiss    Williams’      appeal     as      moot.         This   court          requires       that

counsel inform his client, in writing, of her right to petition

the Supreme Court of the United States for further review.                                          If

the    client    requests     that       a    petition       be       filed,          but    counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this        court       for     leave           to     withdraw           from

representation.       Counsel’s motion must state that a copy thereof

was    served    on   the    client.          We    dispense          with       oral       argument

                                               2
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3